Citation Nr: 1545541	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  08-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which decreased the Veteran's 20 percent disability evaluation for bilateral hearing loss to 0 percent, effective November 1, 2007.

The Veteran requested a hearing on his June 2008 VA Form 9, Appeal to Board of Veterans' Appeals.  He withdrew his request in August 2008.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).   

In July 2012, the Board denied the Veteran's claim for restoration of his disability evaluation to 20 percent.  However, because the Veteran claimed that his hearing had continued to worsen, the Board remanded the claim for a new VA examination.

Following the examination, the Board continued to deny a compensable rating for the Veteran's bilateral hearing loss in June 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2015, the Court granted the parties' Joint Motion for Partial Remand (JMR), which vacated the Board's decision to the extent that it denied referral for extra-schedular consideration for bilateral hearing loss and remanded the case for readjudication in accordance with the JMR.

The Board notes that the issues have been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  As discussed more fully below, the Board finds that the issue of unemployability due to the Veteran's service-connected disabilities is reasonably raised by the record.  Thus, this issue has been included for consideration as part of the current appeal.  
The Board notes that, in July 2015, the Veteran's attorney submitted a letter with additional argument, a statement by the Veteran, and materials from the Department of Labor's Directory of Occupational Titles.  It is specifically stated in the attorney's letter that the Veteran does not waive his right to have the newly submitted evidence considered by the RO in the first instance.   

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Hearing Loss on an Extra-Schedular Basis

In its June 2014 decision, the Board determined that referral for extra-schedular consideration was not warranted for the service-connected disability before it because the rating criteria contemplated the Veteran's hearing loss.  

Pursuant to the JMR, the parties agreed that remand is appropriate because the Board did not have the opportunity to consider the evidence of record in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), which was issued after the Board's decision in this case.  In Johnson, the United States Court of Appeals for the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  See Johnson, 762 F.3d at 1365.

Under 38 C.F.R. § 3.321(b)(1), in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.

The Board itself may not assign an extra-schedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)"); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996) ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extra-schedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance") (emphasis in original).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extra-schedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1).

In the present case, the Veteran is service connected for bilateral hearing loss, tinnitus, and residuals of otitis media.  In the JMR, the parties found that the record suggested that these disabilities might have a collective impact on the total disability picture of the Veteran's hearing loss.  The parties observed that the October 2012 VA examiner noted that "due to the [V]eteran's service connected ear infection, he is unable to wear the hearing aids consistently due to discomfort and moisture build-up in the ear canal."  In light of the JMR findings, the Board will   
refer the Veteran's claim for bilateral hearing loss to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  




TDIU

Pursuant to the JMR, the parties agreed that remand is appropriate for the Board to reconsider whether entitlement to a TDIU is reasonably raised by the record.  In this regard, the parties found that the Board did not discuss in its June 2014 decision a Social Security Administration (SSA) determination that the Veteran is disabled due to hearing loss.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

When a veteran does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), rating boards are still required to submit to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2015).  Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, and must first refer the claim to the Director of the Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2015).  The veteran's age and the effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2015).

For a veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the present case, the record includes an SSA Disability Determination and Transmittal showing that the Veteran became disabled in May 1993 due to a primary diagnosis of hearing loss and tinnitus.  The Board is not bound by SSA determinations.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nevertheless, the Board finds that the SSA determination that the Veteran is disabled due to hearing loss and tinnitus is sufficient to find the issue of unemployability due to service-connected disabilities reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Veteran's current combined evaluation for compensation purposes is only 20 percent.  Thus, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  As noted above, in such a case the Board has no authority to assign an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Moreover, the Board is mindful of the request of the Veteran's attorney that the RO consider the new evidence the Veteran has submitted in the first instance.

In sum, the Board finds that the issue of unemployability due to service-connected disabilities is reasonably raised by the record.  Therefore, the TDIU claim must be remanded to be referred to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) in light of all the Veteran's service-connected disabilities.  

Duty to Notify and Assist

The Board finds that there is a further VA duty to notify and assist the Veteran in developing evidence pertinent to his claims.  

The Board notes that the Veteran has not been provided with notice of the requirements to substantiate a TDIU claim as required by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015).  The Board also notes that the Veteran has not been asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Therefore, on remand, the Veteran should be provided with appropriate VCAA notice and be requested to complete VA Form 21-8940.

In addition, the Veteran should be informed of the elements of a claim for extra-schedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), and be permitted the full opportunity to supplement the record as desired.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Inform the Veteran of the elements of a claim for an extra-schedular rating under 38 C.F.R. §§ 3.321(b)(1) for his bilateral hearing loss disability and 4.16(b) for a TDIU, and permit the Veteran full opportunity to supplement the record as desired.

3.  After taking the actions needed to ensure VA's duty to assist and notice obligations are accomplished, refer the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating for the Veteran's bilateral hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) in light of the October 2012 VA examiner's comment that "due to the [V]eteran's service connected ear infection, he is unable to wear the hearing aids consistently due to discomfort and moisture build-up in the ear canal."  In making any determination, the collective impact of the Veteran's service-connected disabilities, including tinnitus and residuals of otitis media, on the total disability picture of the Veteran's bilateral hearing loss is to be considered pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

4.  After the above consideration has been accomplished, refer the Veteran's claim to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) in light of all the Veteran's service-connected disabilities.

5.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




